Per Curiam.

If a commission is obtained within the time required by the rules of the Court, that is, four days in term next after issue joined in the cause, it will stay proceedings, of course, without any thing being said to that effect in the rule. If the rule is obtained after the four days, it does not stay proceedings, unless so directed by the Court on application for that purpose. Though it may be the practice' of the bar to insert in the rule, when obtained after the four days, that it is not to operate as a stay of proceedings, such a precaution is unnecessary, as under the rules of the Court, it could not have that effect. In the present case, the commission was moved for long after the expiration of the four days; and the defendants must pay the costs of putting off the cause at the last circuit.
Motion granted.